Case 8:17-Cr-00472-PX Document 515 Filed 11/21/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

Defendants.

)
UNITED STATES OF AMERICA )
)

) Criminal No. 17-CR-00472-PX-1
v. )
| )
DAWN J. BENNETT, ET AL., )
)
)
)

 

PETITION FOR COMPENSATION OF
ATTORNEY’S FEES AND EXPENSES FROM FORFEITED ASSETS

In response to the government’s correspondence dated October 23, 2019, with regard to
the notice of third party claimant procedure for property forfeited in the referenced matter, I,
Dennis E. Boyle, Esquire, of the law firm of Whiteford, Taylor & Preston L.L.P., hereby submit
a petition for compensation of attorney’s fees and expenses, pursuant to 21 U.S.C. §853(n). In
support thereof, I state the following, under penalty of perjury:

1. On August 27, 2018, Defendant Dawn J. Bennett (“Ms. Bennett”) retained me and
my law firm, Whiteford Taylor & Preston LLP, for legal services in connection with the criminal
trial against her.

2. The case duly came on for trial on October 2, 201 8, at which time a jury was
selected and sworn. The trial continued up and until October 17, 2018.

3. The case was submitted to the jury on October 17, 2018, and a verdict of “Guilty”
on all counts was rendered on the same day.

4, On November 28, 2018, the Government made a Motion for Preliminary Order of

Forfeiture regarding the money judgment.
Case 8:17-cr-00472-PX Document 515 Filed 11/21/19 Page 2 of 3

5. On December 12, 2018, the Court granted the Government’s Motion and entered
a Preliminary Order of Forfeiture. Subsequently, the government seized all of Ms. Bennett’s
assets.

6. On March 21, 2019, the undersigned filed a Renewed Motion for Leave to
Withdraw as Counsel. The Magistrate Judge entered an Order granting this Motion on March
27, 2019.

7. On August 1, 2019, Ms. Bennett was sentenced and ordered to pay restitution of
$14.5 million and forfeiture of $14.3 million.

8. Pursuant to my engagement, a copy of which is attached hereto as Exhibit “A,” |
and my associates had many conferences with Ms. Bennett, reviewed many documents, and
interviewed many witnesses in order to prepare the case for trial. In addition, we made and
argued various motions in connection with this case. During the course of the trial, in
preparation for the trial, and after the trial, the following necessary and incidental expenses were
incurred by the undersigned in execution of his duties and in conduct of the defense of Ms.
Bennett: photocopies, client travel reimbursement, online research, medical reports, private
process service, storage fees, court costs, courier fees, and consultant fees.

9. I have only been partially compensated for services rendered and for incidental
expenses incurred in the conduct of the defense. The sum of $283,192.66 for counsel fees, and
the sum of $74,815.02 for incidental expenses, for a total of $358,007.68, incurred in the conduct
of the defense of Ms. Bennett are still outstanding. A copy of the redacted invoices showing the
outstanding balance for services rendered and expenses is attached as Exhibit “B.”

10. The assets, or at least some of the assets, belonging to Ms. Bennett were owned

free and clear and were obtained prior to the beginning of any alleged criminal activities. As

2
Case 8:17-cr-00472-PX Document 515 Filed 11/21/19 Page 3 of 3

such, they should be available to pay for attorney’s fees and costs incurred in Ms. Bennett’s
representation. Furthermore, all or nearly all of the fees and costs incurred were incurred prior to
the entry of the preliminary Order of forfeiture.

WHEREFORE, I respectfully request the Court direct payment of $358,007.68 from

forfeited assets.

Respectfully submitted,

“id
/ 4 a o ye f
Dennis E. Boyle, Esquire (MD Bar No. 07216)
Whiteford, Taylor & Preston LLP
1800 M St., NW, Suite 450N
Washington, DC 20036
dboyle@wtplaw.com

Telephone: (202) 659-6800
Facsimile: (202) 331-0573

 
